Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Ravensbergen et al (US 7,410,003).
Ravensbergen et al (US 7,410,003) discloses the following:
As regards claim 1, a system comprising: a bottom hole assembly (BHA 250); and a ram (40) positioned below a barrier (20) of a well, the ram configured to hold the bottom hole assembly at an end of the bottom hole assembly to secure the bottom hole assembly within the well (Figure 5, .

As regards claim 2, the system of claim 1, wherein the bottom hole assembly comprises a plurality of bottom hole assembly modules configured to be coupled to each other end-to-end (Column 7, Lines 53-57) independent of rotational movement. (Column 2, Lines 48-51)



As regards claim 4, the system of claim 3, wherein each bottom hole assembly module comprises an end configured to reversibly couple to a setting tool (Upper UCD section 220 attached to a CT string), the setting tool configured to position each of the bottom hole assembly modules within the well. 

As regards claim 6, the system of claim 3, wherein at least a portion of the bottom hole assembly is hollow. (Figure 6)

As regards claim 7, the system of claim 6, wherein the bottom hole assembly is hollow. (Figure 6)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ravensbergen et al (US 7,410,003) in view of Dziekonski (US 10,844,672).

As regards claim 5, Ravensbergen discloses the system of claim 3, however fails to specify wherein the bottom hole assembly has a longitudinal length greater than 100 feet.

Dziekonski, however teaches wherein BHAs may commonly be 100-300 feet in length.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the length of the BHA of Ravensbergen as being greather than 100 feet in length for the expected benefit of using equipment commonly available in the field (Column 6, Line 67- Column 7, Line 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/AARON L LEMBO/
Primary Examiner
Art Unit 3679